Citation Nr: 0701539	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 1997 
for the grant of service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an effective date prior to August 11, 1997 
for the grant of service connection for status post 
discectomy, degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to an initial rating in excess of 30 percent 
for chronic obstructive pulmonary disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for status post discectomy, degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In correspondence by the veteran dated in October 2003, and 
received by VA in December 2003, the veteran raises the issue 
of a total disability rating based on individual 
unemployability (TDIU).  To date, no action has been taken on 
this claim.  It is, therefore, referred back to the agency of 
original jurisdiction for appropriate disposition.

The issue of the initial rating for the service-connected 
lumbosacral spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran applied for service connection for a lung 
disorder in August 1979, and was denied the same by rating 
decision in September 1979.  He did not perfect an appeal of 
that decision.  His applications to reopen the claim were 
subsequently denied in November 1991, April 1993, October 
1994, and November 1995.

2.  The veteran's informal application to reopen his 
previously denied claim for service connection for chronic 
obstructive pulmonary disease was received on August 11, 
1997.

3.  There was no communication by the veteran or a duly 
appointed representative after November 1995 and prior to 
August 11, 1997 indicating an intent to apply for service 
connection benefits for chronic obstructive pulmonary 
disease.

4.  The veteran applied for service connection for a back 
disorder in February 1974, and was denied the same by rating 
decision in March 1974 and Board decision in July 1974.  His 
application to reopen the claim was subsequently denied in 
September 1996.

5.  The veteran's informal application to reopen his 
previously denied claim for service connection for 
degenerative joint disease of the lumbosacral spine was 
received on August 11, 1997.

6.   There was no communication by the veteran or a duly 
appointed representative after September 1996 and prior to 
August 11, 1997 indicating an intent to apply for service 
connection benefits for degenerative joint disease of the 
lumbosacral spine.

7.  The veteran's chronic obstructive pulmonary disease 
consistently has been manifested by FEV-1 levels between 56 
and 73 percent and FEV-1/FVC ratios between 97 and 99 
percent, with dyspnea on exertion relieved by medication and 
inhalers.

8.  The veteran has not experienced cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or episodes 
of acute respiratory failure.  Nor has he required outpatient 
oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 11, 
1997, for the grant of service connection for chronic 
obstructive pulmonary disease, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to August 11, 
1997, for the grant of service connection for degenerative 
joint disease of the lumbosacral spine, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for a rating in excess of 30 percent for 
chronic obstructive pulmonary disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159(b), 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6604 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March and July 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and earlier effective 
dates for the grant of service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claims," he was advised to 
notify VA of any information or evidence in support of his 
claims that he wished VA to retrieve for him.  Although these 
notices were delivered after the initial denial of the 
claims, the AOJ subsequently readjudicated the claims based 
on all the evidence in July 2004, without taint from prior 
adjudications.  Additionally, the veteran indicated in his 
hearing before the Board in January 2005 that he had no 
further evidence to submit, and that VA had all available 
relevant medical evidence.  Thus, the veteran has been able 
to participate effectively in the processing of his claims 
and the late notices did not affect the essential fairness of 
the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his increased rating claim.

Earlier Effective Dates

The veteran seeks an effective date prior to August 11, 1997 
for the grant of service connection for both a respiratory 
disability and a low back disability.  Specifically, he 
contends that because he had these disabilities when he 
separated from service in 1959, he should be compensated from 
that date.  He also contends that since he originally filed 
for service connection for his back disability in 1974 and 
his respiratory disability in 1979, and because his claims 
were eventually granted, his effective date should reach at 
least back to those dates.  

The law in this area is clear.  The effective date of an 
award of compensation based on an original claim (received 
beyond one year after service discharge) or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

COPD

Service connection has been established for the veteran's 
chronic obstructive pulmonary disease (COPD) effective August 
11, 1997.  Historically, the veteran filed a claim for 
service connection for a lung disorder in August 1979.  The 
claim was denied at that time and the veteran did not perfect 
an appeal.  Therefore, that decision was final, and the claim 
closed as of that date.  See 38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. § 3.160, 19.118, 19.153 (1979).  In October 1991, 
the veteran again attempted to reopen his lung disorder 
claim.  As a result of a November 1991 denial, the veteran 
appealed.  The Board upheld the denial by decision dated in 
April 1993.  That decision also became final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1992).  

In August 1994, the veteran submitted a letter raising the 
issue of service connection for a lung disorder.  He was 
subsequently informed in October 1994 of the need for new and 
material evidence to reopen the claim.  No further 
correspondence was received until August 1995, when an 
essentially duplicate request for service connection was 
made, also unaccompanied by evidence.  The veteran was 
informed by letter in November 1995 that he would need to 
submit new and material evidence in order to reopen the 
claim.  He did not submit new evidence; however, he did 
submit a letter indicating his disagreement with the November 
1995 notice.  The Board notes that the letter informing the 
veteran that he had to submit new and material evidence in 
order to reopen the claim is not an appealable decision.  It 
is merely notice of the requirements of law.  Thus, the 
veteran's letter indicating his disagreement is not 
considered a notice of disagreement under the law. 

The veteran next submitted a claim to reopen that was 
received by VA on August 11, 1997.  It was denied by rating 
decision in September 1997, and the veteran perfected an 
appeal.  After the Board directed further development, the 
AOJ ultimately granted the claim, based on new and material 
evidence, by rating decision in October 2003.  That grant was 
made effective the date the veteran's claim was received.  

Although the veteran was diagnosed with a lung disorder as 
early as 1955, he did not file a successful claim until 
August 1997.  The Court of Appeals for Veterans Claims has 
consistently held that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA."  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  The date that the condition 
began is not dispositive.  Therefore, the veteran's 
contention regarding an effective date in 1959 (his date of 
separation from service) is refuted.
 
Regarding the requested effective date of 1979, the date of 
the veteran's first claim for service connection, the Board 
notes that the denial at that time was unappealed, and the 
subsequent denials in November 1991 and April 1993, were 
final.  Although he raised the issue again in August 1994 and 
August 1995, he was informed of the requirements and 
submitted nothing further.  Thus, no further action was 
taken.  It was not until he filed his claim in August 1997 
that new and material evidence eventually was added to the 
file and the claim was able to be reopened and ultimately 
granted.  

In sum, from 1979 to 1995, the evidence was insufficient to 
grant the veteran's claim.  Further, between the November 
1995 notice of the need for new and material evidence and the 
veteran's August 1997 claim, VA received no correspondence or 
medical evidence from the veteran referable to the lung 
disorder.  Thus, no evidence that can be construed as an 
informal claim for service connection for a lung disorder was 
received before his informal claim in August 1997.  In the 
context of that claim, new evidence sufficient to prove the 
requisite elements of service connection under 38 C.F.R. 
§ 3.303 (2006) came in, and the claim was granted.  While the 
Board is sympathetic to the veteran, it is bound by the 
applicable statutes and regulations.  In this case, an 
effective date prior to August 11, 1997, is not warranted.

DJD

Service connection has been established for the veteran's 
degenerative joint disease (DJD) of the lumbosacral spine 
effective August 11, 1997.  The veteran first brought a 
service connection claim for a back injury in February 1974.  
This was denied by rating decision in March 1974, which was 
upheld by the Board in July 1974.  Thus, that decision was 
final, and the claim closed at that time.  See 38 U.S.C.A. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1973).  The veteran 
next attempted to reopen his claim in August 1996.  However, 
he was notified in September 1996 that he needed to submit 
new and material evidence to reopen the claim.  No further 
correspondence was received from the veteran until August 11, 
1997, at which time he indicated his desire to reopen the 
previously denied claim.

Although there is no question that the veteran had a back 
disability prior to August 1997, the fact remains that he did 
not submit a successful claim until that time.  As above, the 
effective date of a grant of service connection is not 
determined by the date the disorder became apparent.  See 
Lalonde v. West, supra.  Instead, in the context of a claim 
reopened after final adjudication, the effective date shall 
not be earlier than the date of receipt of the application on 
which the claim is granted.  38 C.F.R. § 3.400 (2006).  In 
this case, that date is August 11, 1997.  A date prior to 
then is not warranted on this evidence.

Disability Evaluations

The veteran seeks a higher initial rating for his service-
connected COPD.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran's COPD was assigned a 30 percent rating under the 
rating criteria for the respiratory system, and specifically 
for chronic obstructive pulmonary disease (COPD), found at 38 
C.F.R. § 4.97, DC 6604.  The next higher rating of 60 percent 
is warranted if the following findings are demonstrated: a 
Forced Expiratory Volume in one second (FEV-1) of 40 to 55 
percent predicted, or; a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC ) of 40 to 55 percent, or; a diffusion 
capacity of the lungs for carbon monoxide, single breath 
(DLCO (SB)) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

The maximum, 100 percent, rating is warranted for a FEV-1 of 
less than 40 percent predicted, or; a FEV-1/FVC of less than 
40 percent predicted, or; DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.      

On three occasions during the course of the appeal, the 
veteran underwent pulmonary function testing (PFT).  In April 
1999, his FEV-1 was 73 percent of what was predicted.  The 
FEV-1/FVC ratio was 99 percent of the value predicted.  The 
August 2000 PFT revealed a FEV-1 of 56 percent predicted and 
the FEV-1/FVC ratio was again 99 percent of the value 
predicted.  The September 2003 PFT yielded these results: 
FEV-1, 64 percent predicted; FEV-1/FVC, 97 percent predicted.  
The DLCO testing conducted did not conform to the single 
breath (SB) method on any of these occasions; therefore, 
those test results are inapplicable.

These PFT results do not qualify for either of the higher 
ratings, which call for percentages of 55 or below.  It is 
true that on the one occasion in August 2000, the veteran's 
FEV-1 was close to the criteria set forth for the 60 percent 
(the veteran had 56 percent, when the range is from 40 to 55 
percent.  However, the records both prior and subsequent to 
that reading show percentages more in line with the currently 
assigned rating.  This one reading may not be viewed in 
isolation from the rest of the evidence.

Private records dated from December 1995 to January 1996, and 
outpatient clinical records dated from February 1999 to 
January 2003, do not contradict these findings.  The 
veteran's COPD diagnosis is consistently described as stable.  
He has reported dyspnea, or shortness of breath, on exertion; 
however, he uses inhalers with relief of symptoms.  The 
records do not show that the veteran has experienced cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure.  Nor 
has he required outpatient oxygen therapy at any time.  

Based on the PFT results, and the veteran's treatment 
records, his disability picture does not more nearly 
approximate that contemplated by the higher ratings.  The 
preponderance of the evidence is found to be against the his 
claim for a higher evaluation; therefore, the benefit of the 
doubt provision does not apply.  The currently assigned 30 
percent rating for COPD is appropriate.

As a final matter, because the veteran disagreed with the 
initial assignment of the rating for his respiratory 
disability, the Board considered whether separate percentage 
evaluations could be awarded for separate periods based on 
the facts found during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Such distinct awards are 
not necessary in this case, however.  The medical evidence 
demonstrates that the veteran's disability has remained 
relatively constant throughout the appeal.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to August 11, 1997 for 
the grant of service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to an effective date prior to August 11, 1997 for 
the grant of service connection for status post discectomy, 
degenerative joint disease of the lumbosacral spine, is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
chronic obstructive pulmonary disease is denied.


REMAND

In his January 2005 hearing before the Board, the veteran 
testified to experiencing more severe symptoms associated 
with his service-connected back disability.  Specifically, he 
stated that he had radiating pain that reached down into his 
legs.  The most recent VA examination, which took place in 
September 2003, reveals that no findings referable to 
neurological symptoms were made.  Because the veteran's back 
disability will be rated based on all manifestations, to 
include any neurological component present, a contemporaneous 
examination is required.

It appears from the record that the veteran receives regular 
treatment at the VA Medical Center in Birmingham, Alabama and 
its associated Shoals Clinic.  The file is current only to 
January 2003.  The more recent outpatient clinical records 
should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient clinical records from the 
VA Medical Center in Birmingham, Alabama and 
its associated Shoals Clinic, for the period 
from January 2003 forward.

2.  Schedule the veteran for a VA spine 
examination to determine the current severity 
of his service-connected degenerative joint 
disease of the lumbosacral spine.  Range of 
motion testing, and all other tests and studies 
deemed necessary, should be conducted.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present in the low back.  To the 
extent possible, the examiner should express 
any functional loss in terms of additional 
degrees of limited motion of low back.  If the 
examiner is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly indicate 
that.  The examiner should also identify any 
neurological symptoms that are associated with 
the degenerative joint disease and express an 
opinion as to their severity.  If bed rest is 
prescribed by the physician, it should be so 
noted.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


